      Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 1 of 16 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLIINOIS, EASTERN DIVISION

UTICA MUTUAL INSURANCE                                  )
COMPANY,                                                )
                                                        )
               Plaintiff,                               )
                                                        )
       vs.                                              )       Court No: 21-CV-04028
                                                                              .
                                                       )
PATRICK BERNARD and SHELTER                            )
MUTUAL INSURANCE COMPANY,                              )
                                                       )
               Defendants.                             )

                      COMPLAINT FOR DECLARATORY JUDGMENT

        NOW COMES the Plaintiff, UTICA MUTUAL INSURANCE COMPANY, by and through

its attorneys, Jill B. Lewis of Marasa Lewis, Ltd., and for its Complaint for Declaratory Judgment

against defendants, PATRICK BERNARD and SHELTER MUTUAL INSURANCE COMPANY,

alleges as follows:

                                   NATURE OF THE ACTION

        1.      This is an action for declaratory judgment brought pursuant to 28 U.S.C. §2201 to

determine and resolve questions of actual controversy involving underinsured motorists (“UIM”)

coverage available under a commercial auto policy of insurance issued by Utica Mutual Insurance

Company to KJI Auto Repair, Inc. and under a personal auto policy issued by Shelter Mutual

Insurance Company to Patrick Bernard for injuries allegedly sustained in an accident that occurred

on September 28, 2017 at or near Illinois Route 7 near Theodore Street in the City of Joliet, County

of Will, State of Illinois as a result of the negligent driving of underinsured driver, Nicole Ponziano.

                                           THE PARTIES

        2.      Plaintiff, Utica Mutual Insurance Company (“Utica”), is a New York insurance
      Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 2 of 16 PageID #:2




company with its principal place of business at 180 Genesee Street, New Hartford, New York 13413

and, at all relevant times, was authorized to and did transact business in the State of Illinois,

including the issuance of commercial auto policies of insurance.

        3.      Defendant, Patrick Bernard (“Bernard”), the President and owner of KJI Auto Repair,

Inc., is a claimant for underinsured motorists coverage under the Utica and Shelter policies and, at all

relevant times, has been a resident of the City of Joliet, County of Will, State of Illinois.

        4.      Defendant, Shelter Mutual Insurance Company (“Shelter”) is a Missouri insurance

company with its principal place of business at 1817 West Broadway, Columbia, Missouri 65218

and, at all relevant times, was authorized to and did transact business in the State of Illinois,

including the issuance of auto policies of insurance.

                                  JURISDICTION AND VENUE

        5.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1332(a) because the

plaintiff and defendants are citizens of different states and because the amount in controversy

exceeds $75,000, exclusive of interest and costs, as Bernard is claiming damages in excess of

Shelter’s $250,000 UIM policy limits.

        6.      Venue is proper in this District, pursuant to 28 U.S.C. §1391(a)(2), because a

substantial part of the events giving rise to the claims for coverage under the policies issued by Utica

and Shelter occurred within this District.

                                     BACKGROUND FACTS

        7.      On September 28, 2017, Nicole Ponziano (“Ponziano”) was operating a 2004

Hyundai Santa Fe westbound on Illinois Route 7 in Joliet, Illinois when she attempted to make a left

turn onto Theodore Street, striking a 1999 Ford Windstar vehicle owned by a customer of KJI Auto

Repair and operated by Bernard who was traveling eastbound on Illinois Route 7.



                                                  −2−
      Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 3 of 16 PageID #:3




       8.       In attempting to make a left turn from Illinois Route 7 onto Theodore Street, Ponziano

negligently operated her vehicle by, among other things, failing to yield to eastbound vehicles,

including the vehicle operated by Bernard, and, as a result, struck the Bernard vehicle head-on.

       9.       At the time of said accident, Bernard was operating the customer-owned 1999 Ford

Windstar in the course and scope of his business, KJI Auto Repair.

       10.      As a result of the said accident, Bernard claims he sustained injuries to his right

shoulder, neck and spine which resulted in various surgical procedures.

       11.      Upon information and belief, on and prior to September 28, 2017, Ponziano was

insured under a personal auto policy of insurance with Progressive with a limit of liability of $25,000

per accident.

                     THE UTICA POLICY AND UIM ENDORSEMENT

       12.      On October 7, 2016, Utica issued a commercial auto policy to KJI Auto Repair, the

named insured, under Policy No. 4983801, effective October 7, 2016 to October 7, 2017 (the

“Policy”). (Policy - Exhibit A).

       13.      The Declarations Page provides Underinsured Motorists (“UIM”) Coverage with a

limit of insurance of $1,000,000 (per accident) for covered autos identified by symbols “8” and “9.”

       14.      Symbol “9” means “non-owned autos” you “do not own, lease, hire, rent or borrow

that are used in connection with your business.”

       15.      The Policy’s UIM Endorsement (Form CA 21 38 11 08) provides in relevant part:

                1.     We will pay all sums the “insured” is legally entitled to recover as
                       compensatory damages from the owner or driver of an “underinsured
                       motor vehicle”. The damages must result from “bodily injury”
                       sustained by the “insured” caused by an “accident”. The owner’s or
                       driver’s liability for these damages must result from the ownership,
                       maintenance or use of the “underinsured motor vehicle.”

                2.     We will pay only after all liability bonds or policies have been



                                                 −3−
     Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 4 of 16 PageID #:4




                     exhausted by payment of judgments or settlements, unless:

                     a.      We have been given prompt written notice of a "tentative
                             settlement" and decide to advance payment to the "insured" in
                             an amount equal to that "tentative settlement" within 30 days
                             after receipt of notification; or
                     b.      We and an "insured" have reached a "settlement agreement".

              (Utica’s UIM Endorsement Form – Exhibit A1).

      16.     Under the UIM Endorsement, an “insured” includes anyone “occupying” a non-

owned auto.

      17.     Section D contains the following provisions affecting the Limit of Insurance:

              1.     Regardless of the number of covered “autos”, “insureds”, premiums
                     paid, claims made or vehicles involved in the “accident”, the most we
                     will pay for all damages resulting from any one “accident” is the
                     Limit of Insurance for Underinsured Motorists Coverage shown in
                     this endorsement.

              2.     Except in the event of a “settlement agreement,” the Limit of
                     Insurance for this coverage shall be reduced by all sums paid or
                     payable:

                     a.      By or for anyone who is legally responsible * * *

      18.     Section E contains an “Other Insurance” provision which provides, in pertinent part:

                     If there is other applicable insurance available under one or more
                     policies or provisions of coverage:

              a.     The maximum recovery under all coverage forms or policies
                     combined may equal but not exceed the highest applicable limit for
                     any one vehicle under any coverage form or policy providing
                     coverage on either a primary or excess basis.

              b.     Any insurance we provide with respect to a vehicle the Named
                     Insured does not own shall be excess over any other collectible
                     underinsured motorists insurance providing coverage on a primary
                     basis.

              c.     If the coverage under this Coverage Form is provided:

                     (1)     On a primary basis, we will pay only our share of the loss



                                              −4−
      Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 5 of 16 PageID #:5




                               that must be paid under insurance providing coverage on a
                               primary basis. Our share is the proportion that our limit of
                               liability bears to the total of all applicable limits of liability
                               for coverage on a primary basis.

                        (2)    On an excess basis, we will pay only our share of the loss that
                               must be paid under insurance providing coverage on an
                               excess basis. Our share is the proportion that our limit of
                               liability bears to the total of all applicable limits of liability
                               for coverage on an excess basis.

       19.     Section E sets forth “Duties In The Event Of Accident, Claim, Suit Or Loss” which

required insureds to:

               a.       Give us written notice of a "tentative settlement" and allow us to
                        advance payment in an amount equal to that settlement within 30
                        days after receipt of notification to preserve our rights against the
                        owner or operator of the "underinsured motor vehicle".

               b.       File "suit" against the owner or operator of the "underinsured motor
                        vehicle" prior to the conclusion of a "settlement agreement". Such
                        "suit" cannot be abandoned or settled without giving us written notice
                        of a "tentative settlement" and allowing us 30 days to advance
                        payment in an amount equal to that settlement to preserve our rights
                        against the owner or operator of the "underinsured motor vehicle.”

               c.       Promptly send us copies of the legal papers if a "suit" is brought.

       20.     The Commercial Auto Coverage Form includes a “Transfer of Rights of Recovery

Against Others to Us” provision:

               If any person or organization to or for whom we make payment under this
               coverage form has rights to recover damages from another, those rights are
               transferred to us. That person or organization must do everything necessary
               to secure our rights and must do nothing after “accident” or “loss” to impair
               them.

       21.     The UIM endorsement added the following:

               Transfer Of Rights Of Recovery Against Others To Us does not apply to
               damages caused by an “accident” with an “underinsured motor vehicle” if
               we:




                                                 −5−
      Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 6 of 16 PageID #:6




                a.      Have been given written notice of a “tentative settlement” between an
                        “insured” and the insurer of an “underinsured motor vehicle”; and

                b.      Fail to advance payment to the “insured” in an amount equal to the
                        “tentative settlement” within 30 days after receipt of the notice.

        22.     The UIM Endorsement contains the following definitions:

                2.      “Occupying” means in, upon, getting in, on, out or off.

                3.      “Settlement agreement” means we and an “insured” agree that the
                        “insured” is legally entitled to recover, from the owner or operator of
                        the “underinsured motor vehicle”, damages for “bodily injury” and,
                        without arbitration, agree also as to the amount of damages. * * *

                4.      “Tentative settlement” means an offer from the owner or operator of
                        the “underinsured motor vehicle” to compensate an “insured” for
                        damages incurred because of “bodily injury” sustained in an accident
                        involving an “underinsured motor vehicle”.

                5.      “Underinsured motor vehicle” means a land motor vehicle . . . for
                        which the sum of all liability bonds or policies at the time of an
                        “accident” provides at least the amounts required by the applicable
                        law where a covered “auto” is principally garaged but that sum is
                        either less than the Limit of Insurance of this coverage or reduced by
                        payments to other persons * * *

        23.     The UIM Endorsement provides that “either party may make a written demand for

arbitration” if the parties disagree as to whether (i) the insured is legally entitled to recover damages

from the owner or driver of an “uninsured motor vehicle” or (ii) do not agree as to the amount of

damages that are recoverable.

                      THE SHELTER POLICY AND UIM COVERAGE

        24.     On July 3, 2017, Shelter issued a personal auto policy of insurance to Bernard under

Policy No. 121934643211, effective July 3, 2017 to July 3, 2018, with a limit of $250,000 per

accident. (Shelter Policy – Exhibit B).

        25.     The policy defines “uninsured motor vehicle” as a motor vehicle “covered by a policy

of liability insurance applicable to the occurrence” but “its limits are less than those provided” for by



                                                  −6−
      Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 7 of 16 PageID #:7




the Shelter policy. (Definitions, No. 52, p. 5).

       26.     Part IV – Coverage E - provides Uninsured Motor “UM” Vehicle Liability Coverage.

       27.     “Insured” means “You, relatives; and individuals occupying the described auto.”

       28.     UM coverage is provided only when underlying liability insurance is exhausted.

               No insurance is provided under this coverage until:

               (1) Settlements or payment of judgments have exhausted the limits of
                   liability of all liability bonds and policies that apply to the insured’s
                   damages; or
               (2) The insured making the claim under this policy has notified us, in writing,
                   of his or her intent to enter into a settlement agreement that will
                   compensate him or her for a portion of his or her damages; and has given
                   us at least 30 days from the date of that notice to either:
                   (a) Make a substitute payment in lieu of such settlement proceeds in
                       order to preserve our rights under this policy; or
                   (b) To waive the requirement of exhausting such limits.

       29.     The Shelter UM Coverage Form contains the following “other insurance” provision:

               INSURANCE WITH OTHER COMPANIES
               If an insured suffers bodily injury to which this coverage applies, and
               uninsured motorists or underinsured motorists insurance provided by
               another insurance company also applies to that bodily injury, we will not be
               liable for a greater portion of any loss than the limits of liability of this
               insurance bears to the total limits of liability of this insurance and any other
               similar insurance available to the insured.

               If it is impossible to reconcile the provisions of all applicable policies to
               determine the order in which their benefits apply, the limits of Coverage E
               will be prorated with all such other policies based on the applicable limits of
               each, up to the total limits of liability of all the applicable policies.

       30.     The Shelter policy further provides:

               COMPLETE EXCLUSIONS FROM COVERAGE E
               Coverage E does not apply:

               (1) If, without our written consent, the insured or the insured’s legal
               representative releases any of the insured’s rights of recovery against the
               owner or operator of an uninsured motor vehicle wo is, or may be, legally
               liable for damages payable under this coverage.




                                                   −7−
      Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 8 of 16 PageID #:8




               (2) If the insured or the insured’s legal representative institutes a lawsuit
               against the owner or operator of an uninsured motor vehicle who is, or may
               be, legally liable for damages payable under this coverage and fails to notify
               us of that fact within a reasonable time.

               ...

               OUR RIGHT TO SUBROGATION OR REIMBURSEMENT

               If an insured has a right of recovery against any person for damages paid
               under this coverage, but fails to file a lawsuit to enforce that right in the time
               allowed by the applicable statute of limitations, and thereby prejudices our
               ability to enforce our rights under this policy provision, that insured's right to
               recover for the same damages under this policy are excluded.

               If, without our written consent, the insured or the insured's legal
               representative releases any of the insured's rights of recovery against any
               person who may be responsible for the damages upon which our payment
               under this coverage was based and thereby prejudices our ability to enforce
               our rights under this policy's provisions, that insured's right to recover for the
               same damages under this policy are excluded.

       31.     The Shelter policy required cooperation of all insureds:

               All insureds must cooperate with us in the investigation, settlement and
               defense, of any claim. * * *

               Any person who makes a claim for any coverage under this policy, must
               promptly:
               (1) Send us all correspondence and all legal papers that relate to any claim;

         BERNARD FILES SUIT AGAINST THE UNDERINSURED MOTORIST

       32.     On September 26, 2019, Bernard filed a civil lawsuit against Ponziano, the uninsured

motorist, in the Circuit Court of the Twelfth Judicial Circuit, Will County, Illinois, entitled Patrick

Bernard v. Nicole Ponziano, under Court No. 2019 L 831; but no further action was taken and the

case was dismissed by the court for want of prosecution on January 14, 2020.

       33.     On September 30, 2019, the day the statute of limitations expired, Bernard filed a

second lawsuit against Ponziano, the uninsured motorist, in the Circuit Court of Cook County,




                                                 −8−
      Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 9 of 16 PageID #:9




Illinois, Law Division, entitled Patrick Bernard v. Nicole Ponziano, Case No. 2019 L 010739

(“Ponziano lawsuit”).

       34.     Prior to November 27, 2019, Bernard and Ponziano reached a settlement agreement.

       35.     On November 27, 2019, Bernard dismissed his civil lawsuit against Ponziano with

prejudice pursuant to settlement. (Exhibit C).

             BERNARD FILES UIM CLAIMS AND THEN DOES NOTHING

       36.     On September 27, 2019, Bernard’s counsel sent correspondence to Utica stating he

was representing Bernard in an underinsured motorists claim against Utica and was making a

demand for arbitration.

       37.     Upon information and belief, Bernard’s counsel also sent correspondence to Shelter

dated September 27, 2019 to Shelter stating he was making an underinsured motorists claim against

Shelter and was making a demand for arbitration.

       38.     On November 13, 2019, counsel for Bernard confirmed to Utica the policy limits for

the Progressive policy were $25,000.

       39.     At no time did Bernard provide written notice to Utica or Shelter of a settlement offer

or “tentative settlement” with Ponziano prior to his dismissal of the lawsuit with prejudice.

       40.     At no time did Bernard provide oral or written notice to Utica or Shelter of either

lawsuit filed against the underinsured motorist, Ponziano.

       41.     At no time did Bernard send Utica or Shelter suit papers in either of the lawsuits.

       42.     At no time did Bernard provide oral or written notice to Utica or Shelter that the

lawsuits against Ponziano had been dismissed with prejudice pursuant to settlement and dismissed

for want of prosecution.




                                                 −9−
    Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 10 of 16 PageID #:10




       43.       At no time did Bernard provide oral or written notice to Utica or Shelter of the

settlement agreement or release of the underinsured motorist, Ponziano.

       44.       To date, Bernard has never provided Utica or Shelter with documentation evidencing

the policy limits of the underinsured motorists policy, the settlement agreement, or release.

       45.       Upon information and belief, at no time did Bernard file a claim or otherwise seek

underinsured motorists coverage from the carrier for the customer’s vehicle being operated by

Bernard at the time of the accident of September 28, 2017.

                           SHELTER DISCLAIMS UIM COVERAGE

       46.       On March 4, 2021, Shelter issued a disclaimer letter to Bernard advising it was

closing its file and considering Bernard’s request for arbitration withdrawn. (3/4/2021 Disclaimer –

Exhibit C).

       47.       Shelter disclaimed uninsured coverage to Bernard, in part, on the following grounds:

             •   As of the date of the arbitration demand of September 27, 2019, there was no
                 underinsured coverage available and no issue to arbitrate as the tortfeasor’s
                 insurance had not been exhausted nor had Shelter been notified of an intent to
                 settle with the tortfeasor;

             •   Bernard failed to obtain Shelter’ written consent prior to releasing and settling his
                 claims against the tortfeasor, Ponziano, and, as a result, underinsured motorists
                 coverage is excluded;

             •   Bernard failed to inform Shelter of the lawsuits against the tortfeasor, failed to
                 cooperate with Shelter, failed to send Shelter any suit papers or communicate
                 with Shelter relative to the UIM claim, and failed to notify Shelter of any
                 settlement offers and, as such, abandoned his underinsured claim and withdrew
                 the arbitration demand.

                                     COUNT I
                             DECLARATORY JUDGMENT
                     UTICA OWES NO UIM COVERAGE TO BERNARD

       48.       Plaintiff adopts and re-alleges all of the facts and allegations contained in paragraphs

1 through 47 above as paragraph 48 of Count I, as though fully set forth herein.



                                                  −10−
    Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 11 of 16 PageID #:11




       49.     At the time of Bernard’s demand for arbitration of the UIM claim on September 27,

2019, Utica owed no UIM coverage since none of the following had occurred: the liability policies

had not been exhausted; Bernard had not provided written notice of a “tentative settlement;” and

Utica and Bernard had not reached a “settlement agreement.”

       50.     Under the terms and conditions of the Policy and UIM Endorsement, Bernard was

required to, among other things, (i) give Utica written notice of a tentative settlement with the

underinsured motorist to allow it to advance payment within 30 days to preserve its rights against the

owner or operator of the underinsured motor vehicle; (ii) to not abandon or settle a lawsuit without

giving Utica written notice of a "tentative settlement" to allow Utica to advance payment within 30

days to preserve its rights against the owner or operator of the "underinsured motor vehicle”; and

(iii) to promptly send us copies of the legal papers if a "suit" is brought.

       51.     In breach of the Policy and UIM Endorsement, Bernard:

               (a)     Failed to provide written notice of the lawsuits to Utica;

               (b)     Failed to send copies of suit papers to Utica;

               (c)     Abandoned, dismissed and/or failed to prosecute the lawsuits prior to
                       providing written notice of a tentative settlement to Utica;

               (d)     Failed to provide written notice of an offer from Progressive until after the
                       statute of limitations had expired; and

               (e)     Failing to preserve Utica’s rights of recovery against Ponziano.

       52.     As a direct and proximate result of Bernard’s failure to comply with the terms and

conditions of the Utica Policy and UIM Endorsement, Utica is relieved of its obligation to provide

UIM coverage to Bernard in connection with the September 29, 2017 accident or any injuries

resulting from said loss.




                                                −11−
     Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 12 of 16 PageID #:12




        53.     Utica has been prejudiced by Bernard’s failure to comply with the terms and

conditions of the Policy and UIM Endorsement by having any rights of recovery it may have had

against Ponziano extinguished by virtue of the statute of limitations having expired and by learning

of the tentative settlement more than 30 days after the lawsuit had been dismissed with prejudice

pursuant to settlement and without knowledge of the existence of the Will County lawsuit.

        54.     The above contentions of Utica are denied and disputed by defendant Bernard who, in

turn, contends that it is an insured under the Utica Policy, that it is entitled to UIM coverage, and that

it complied with all terms and conditions of coverage under the Utica Policy.

        55.     By reason of the foregoing, an actual and justiciable controversy exists between Utica

and Bernard which may be determined by judgment or order of the Court and that, pursuant to 735

IL CS 5/2-701 et seq., this Court has the power to declare and adjudicate the rights and liabilities of

the parties under the terms and provisions of the policy of insurance issued by Utica to KJI Auto

Repair with respect to the subject UIM claim of Bernard, and to adjudicate the final rights of all

parties and give such other and further relief as may be necessary to enforce the same.

        WHEREFORE plaintiff, UTICA MUTUAL INSURANCE COMPANY, prays that this

Court enter judgment in its favor and against defendants, PATRICK BERNARD and SHELTER

MUTUAL INSURANCE COMPANY, and enter an Order finding and declaring the rights of the

parties as follows:

        A.      That Bernard failed to comply with the terms and conditions of the Policy and UIM
                Endorsement;

        B.      That Bernard’s failure to comply with the notice provisions prevented Utica from
                exercising its rights of recovery under the Policy and UIM Endorsement;

        C.      That, as a result of Bernard’s failure to comply, Utica owes no underinsured motorists
                coverage to Bernard for damages allegedly sustained in the September 28, 2017
                accident;


                                                  −12−
    Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 13 of 16 PageID #:13




       D.      That Bernard is not entitled to underinsured motorists coverage from Utica;

       E.      Any further relief that this Court deems proper and just under the circumstances.


                              COUNT II
                        IN THE ALTERNATIVE,
         DECLARATORY JUDGMENT UTICA’S UIM COVERAGE IS EXCESS

       56.     Plaintiff adopts and re-alleges all of the facts and allegations contained in paragraphs

1 through 55 above as paragraph 56 of Count II, as though fully set forth herein.

       57.     Pleading in the alternative, if Utica owes underinsured motorists coverage to Bernard,

its coverage is excess over the Shelter policy.

       58.     At the time of the accident, Bernard was operating a non-owned vehicle.

       59.     The Utica UIM Endorsement provides coverage for non-owned vehicles, but

expressly provides in section E - “Other Insurance” that:

               b.      Any insurance we provide with respect to a vehicle the Named
                       Insured does not own shall be excess over any other collectible
                       underinsured motorists insurance providing coverage on a primary
                       basis.

       60.     The Shelter policy constitutes “any other collectible underinsured motorists insurance

providing coverage on a primary basis.”

       61.     The above contentions of Utica are denied and disputed by defendants, Patrick

Bernard and Shelter Mutual Insurance Company.

       62.     By reason of the foregoing, an actual and justiciable controversy exists between

Utica, Bernard and Shelter, which may be determined by judgment or order of the Court and that,

pursuant to 735 IL CS 5/2-701 et seq., this Court has the power to declare and adjudicate the rights

and liabilities of the parties under the terms and provisions of the policy of insurance issued by Utica

to KJI Auto Repair with respect to the underlying underinsured motorists claim, and to adjudicate


                                                  −13−
     Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 14 of 16 PageID #:14




the final rights of all parties and give such other and further relief as may be necessary to enforce the

same.

        WHEREFORE plaintiff, UTICA MUTUAL INSURANCE COMPANY, prays that this

Court enter judgment in its favor and against defendants, PATRICK BERNARD and SHELTER

MUTUAL INSURANCE COMPANY and enter an Order finding and declaring the rights of the

parties as follows:

        A.      That the underinsured motorists coverage provided by Utica is excess over the
                Shelter primary policy relative to the Bernard claim;

        B.      That the Shelter policy constitutes “any other collectible underinsured motorists
                insurance providing coverage on a primary basis”; and

        C.      Any further relief that this Court deems proper and just under the circumstances.

                             COUNT III
                        IN THE ALTERNATIVE,
                     DECLARATORY JUDGMENT
     BERNARD FORFEITED EXCESS COVERAGE UNDER THE UTICA POLICY

        63.     Plaintiff adopts and re-alleges all of the facts and allegations contained in paragraphs

1 through 62 above as paragraph 63 of Count III, as though fully set forth herein.

        64.     Pleading in the alternative, as an insured under the Shelter policy, Bernard was

required to comply with all terms and conditions of coverage and to reasonably attempt to obtain all

primary underinsured motorists coverage available.

        65.     By (i) failing to notify Shelter of the settlement with uninsured motorists; (ii) failing

to notify Shelter of the lawsuit against the uninsured motorists; and (iii) failing to obtain Shelter’s

consent to dismiss the lawsuit against the uninsured motorist, Bernard forfeited his right to obtain

primary underinsured coverage under the Shelter policy.




                                                 −14−
    Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 15 of 16 PageID #:15




       66.     But for Bernard’s failure to comply with the terms of the Shelter policy, Bernard

would have had primary coverage available under the Shelter policy and Shelter would have been

obligated to provide Bernard UIM coverage if the conditions for coverage had been satisfied by

Bernard.

       67.     At the time of the accident, Bernard was operating a non-owned vehicle.

       68.     The Utica UIM Endorsement provides coverage for non-owned vehicles, but

expressly provides in section E - “Other Insurance” that:

               b.      Any insurance we provide with respect to a vehicle the Named
                       Insured does not own shall be excess over any other collectible
                       underinsured motorist insurance providing coverage on a primary
                       basis.

       69.     The Shelter policy constitutes “any other collectible underinsured motorist insurance

providing coverage on a primary basis.”

       70.     At the time Bernard filed his UIM claim and demanded arbitration with Utica, “other

collectible insurance existed” with Shelter.

       71.     Bernard failed to satisfy the requirements for coverage under the Shelter policy and

thus excess coverage under the Utica policy is not implicated.

       72.     By failing to reasonably attempt to obtain the available primary coverage from

Shelter, Bernard forfeited excess underinsured coverage under the Utica policy.

       73.     The above contentions of Utica are denied and disputed by defendants, Patrick

Bernard and Shelter Mutual Insurance Company.

       74.     By reason of the foregoing, an actual and justiciable controversy exists between

Utica, Bernard and Shelter, which may be determined by judgment or order of the Court and that,

pursuant to 735 IL CS 5/2-701 et seq., this Court has the power to declare and adjudicate the rights



                                               −15−
     Case: 1:21-cv-04028 Document #: 1 Filed: 07/29/21 Page 16 of 16 PageID #:16




and liabilities of the parties under the terms and provisions of the policy of insurance issued by Utica

to KJI Auto Repair with respect to the underlying underinsured motorists claim, and to adjudicate

the final rights of all parties and give such other and further relief as may be necessary to enforce the

same.

        WHEREFORE plaintiff, UTICA MUTUAL INSURANCE COMPANY, prays that this

Court enter judgment in its favor and against defendants, PATRICK BERNARD and SHELTER

MUTUAL INSURANCE COMPANY and enter an Order finding and declaring the rights of the

parties as follows:

        A.      That Bernard forfeited primary underinsured motorist coverage provided by Shelter;

        B.      The Shelter policy constitutes “any other collectible underinsured motorist insurance
                providing coverage on a primary basis”;

        C.      That Bernard forfeited excess underinsured motorists coverage provided by Utica;

        D.      That Bernard is not entitled to underinsured motorists coverage from Utica; and

        E.      Any further relief that this Court deems proper and just under the circumstances.

                                                  Respectfully submitted,

                                                  MARASA LEWIS, LTD.


                                            By:           /s/ Jill B. Lewis
                                                  Attorneys for Plaintiff
Jill B. Lewis, Esq.
Marasa Lewis, Ltd.
161 N. Clark Street
Suite 1600
Chicago, IL 60601
(312) 345-7226
jlewis@marasalewis.com
Attorneys for Plaintiff Utica Mutual Insurance Company




                                                   −16−
